MEMORANDUM **
Clarissa A. Ogo appeals from the 60-month sentence imposed following her jury-trial conviction for possession of cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and maintaining a place for the purpose of manufacturing, storing, and distributing cocaine and cocaine base, in violation of 21 U.S.C. § 856(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ogo contends that the district court violated Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), by enhancing her sentence pursuant to the Sentencing Guidelines provisions applicable to crack cocaine when the indictment did not allege, and a jury did not find, that the offense involved crack cocaine. This contention fails. See United States v. Moreland, 509 F.3d 1201, 1219-21 (9th Cir.2007).
We decline Ogo’s request to vacate and remand her sentence based on the retroactive amendment to the Sentencing Guidelines that reduces the base offense level for crack cocaine offenses. See U.S.S.G. § 1B1.10. However, Ogo may move in district court to modify her sentence, pursuant to 18 U.S.C. § 3582(c)(2). See United States v. Grissom, 525 F.3d 691, 699 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.